Citation Nr: 1742487	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-24 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION


The Veteran served on active duty from September 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO), finding that new and material evidence had been presented to reopen the Veteran's claim for service connection for schizoaffective disorder (claimed as schizophrenic disorder and previously shown as schizophrenic reaction, undifferentiated type) and denying the claim.

In an October 2014 statement, the Veteran withdrew his request for a travel board hearing.

In a July 2016 decision, the Board reopened the claim and remanded this matter for further development and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issue of service connection for residuals of traumatic brain injury (TBI) has been raised by the record in an April 2009 statement in support of claim and an August 2017 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a psychiatric disorder that may have existed prior to service.  He argues that because his current psychiatric disorder was not noted at the time of enlistment to service, the presumption of soundness attaches, which VA must rebut with clear and unmistakable evidence.

At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b) (2016).  When determining whether a defect, infirmity, or disorder is 'noted' at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  The Veteran's reporting of preservice medical history at the time of induction does not constitute a notation of those conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

Based upon the evidence of record, the Board finds that the Veteran's service treatment records do not show a notation that he had an existing psychiatric disorder prior to service.  On the Veteran's September 1972 entrance examination, under the report of medical history, he ticked "yes" for having attempted suicide, for having been treated for a mental condition, and for having been rejected for military service because of a mental reason.  Additionally, he wrote in sufficient information to indicate that he had been treated at Mendota State Hospital, now known as Mendota Mental Health Institute.  There is no indication that the Veteran received a psychiatric evaluation at the time of enlistment.  The Veteran's service treatment records show that after he was hospitalized while in service, he signed an authorization form for the release of his medical records from Mendota State Hospital, but it is unclear whether a request for records was made to the institution and on remand, at attempt should be made to obtain these records.  The Veteran's Report of Medical Examination was stamped:  "No disqualifying defects or communicable diseases were noted this date 23 Sep 1972."  The Veteran was found qualified for induction/enlistment.

Although the Veteran reported his medical history at the time of induction as including treatment for mental illness, his service treatment records do not contain any supporting medical evidence that the Veteran had in fact been diagnosed with any psychiatric disorder prior to entering service.  As a result, there is no notation in the Veteran's service treatment record concerning a psychiatric disorder as contemplated by 38 C.F.R. § 3.304(b) (2016) such as would defeat the attachment of the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  Therefore, the Board finds that the Veteran was presumed sound at the time he entered service.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; see Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  While a veteran's statements reporting medical history at the time of enlistment do not create a notation of a preexisting condition, thereby permitting the presumption of soundness to attach, VA can use those statements as evidence to rebut the presumption.  Horn v. Shinseki, 25 Vet. App. 231, 237-8 (2012); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The statute does not limit what kind of evidence VA can use to rebut the presumption, and VA may consider records concerning the inception of a condition made before, during, or after service.  Harris v. West, 203 F.3d 1347, 1349-50 (Fed. Cir. 2000).  "While contemporaneous clinical evidence or recorded history may often be necessary to satisfy the heavy burden of rebutting the statutory presumption of soundness, . . . there is no absolute rule in the statute, the regulation, or the case law requiring such evidence before the presumption can be rebutted."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).  A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 C.F.R. § 3.306(a) (2016); see Maxson v. West, 12 Vet. App. 453, 458-9 (1999) (applying the definition used for the presumption of aggravation to the second element for service connection under Caluza v. Brown, 7 Vet. App. 498 (1995)); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

With these tenants in mind, the Board remanded this claim in July 2016 to obtain a new VA examination after finding that the reports of prior examinations, a March 2009 private examination and a November 2009 VA examination, were inadequate for a determination under the "clear and unmistakable evidence" standard.  The private examiner opined in March 2009 that it was his professional and clinical opinion that the Veteran's current psychiatric disorder "certainly predated his military service."  The examiner's opinion as to aggravation of the Veteran's disorder while in service was equally inadequate to make a determination.  The examiner conducting the November 2011 VA examination opined that it appeared that the Veteran's symptoms of mental illness predated his military service.  The examiner also opined that the Veteran's primary diagnosis was a mental illness that had essentially been life-long and his current symptoms were a result of the mental illness not significantly impacted with an assault during military service.

The Board remanded the claim in July 2016 for a new VA examination, directing that the RO schedule the Veteran for an examination addressing whether any currently or previously diagnosed schizophrenic disorder is related to his military service.  The Board asked for three opinions, to be supported by complete rationales, namely:  1) whether any currently or previously diagnosed schizoaffective disorder versus bipolar affective disorder is related to service, 2) whether any currently or previously diagnosed schizoaffective disorder preexisted service, and 3) whether service did not aggravate any preexisting psychiatric disorder beyond the normal progression of the disease.

In the forthcoming September 2016 VA examination report, the examiner opined that it was her clinical opinion that the Veteran's diagnosed schizoaffective disorder was less likely than not related to his military service.  It was also her opinion that the Veteran's diagnosed schizoaffective disorder more likely than not preexisted his military service.   Lastly, the examiner opined that, while military stressors likely contributed to the Veteran's already established psychiatric disturbance, it was less likely than not that military service aggravated this condition beyond its natural progression.  Because the examiner used the incorrect "more likely than not" and  "less likely than not" standards, as opposed to the more stringent "clear and unmistakable evidence" standard as required, the Board finds this opinion inadequate.

Additionally, in the August 2017 informal hearing presentation, the Veteran's representative raised the issue that "[i]t also appears that [the Veteran] has been on SSI since 1975."  The Board finds that the record is unclear as to whether the Veteran received disability benefits from the Social Security Administration (SSA) since the Veteran (August 2016 VA examination report) and his brother (August 2016 statement attached to August 2017 IHP) both have stated that the Veteran lived on an inheritance and the Veteran reported zero income from Social Security in regards to nonservice-connected disability pension eligibility (e.g., Eligibility Verification Report, received Aug. 27, 1987).  Nevertheless, it does not appear that VA has attempted to obtain any existing SSA records.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  Because the record shows that the Veteran has continually struggled with unemployment due to his psychiatric disorder, the Board reasonably believes that SSA may possess relevant records pertaining to this claim.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorizations from the Veteran, the AOJ must attempt to obtain copies of all records pertaining to the Veteran dating from 1963 to the present held by the Mendota Mental Health Institute, Wisconsin Department of Health Services, in Madison, Wisconsin.  The RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ was unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further  action to be taken by the AOJ with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must be given an opportunity to respond.

2.  Additionally, the AOJ must attempt to obtain a copy of any SSA decision awarding disability benefits to the Veteran, copies of all treatment (medical and mental) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.

All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ was unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further  action to be taken by the AOJ with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must be given an opportunity to respond.

3.  After all additional records are associated with the claims file, the AOJ must arrange for an addendum to the August 2016 VA medical opinion from the same examiner, or another qualified examiner if that examiner is not available.  The Board leaves it to the examiner's discretion whether the Veteran should be re-examined, and any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, most notably any newly associated evidence since the preparation of the August 2016 VA examination report, and a complete copy of this REMAND in conjunction with offering any opinion and note this has been accomplished in the VA examination report.

a)  The examiner must state whether any currently or previously diagnosed psychiatric disorder clearly and unmistakably preexisted the Veteran's military service.  If a currently or previously diagnosed psychiatric disorder is found to have clearly and unmistakably preexisted military service, the examiner must state the specific evidence upon which the finding was made.

The term "clearly and unmistakably" means "obvious or manifest."

b)  If a diagnosed psychiatric disorder is found to have clearly and unmistakably preexisted military service, then the examiner must provide an opinion as to whether the Veteran's military service clearly and unmistakably did not aggravate the preexisting psychiatric disorder beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service clearly and unmistakably did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

c)  For any psychiatric disorder that did not clearly and unmistakably exist prior to active duty and was not aggravated by active duty, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to his military service, to include any stressors therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If the examiner determines that an examination of the Veteran is necessary, the AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation also must be obtained and associated with the claims file demonstrating any notice sent that was returned as undeliverable.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had the requisite opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






